Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [15 July 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux Galeries du Louvre ce mercredy matin[July 15, 1778?]
Mess. Kossakowsky et Strestsky gentilshommes Polonnois qui vous remettront ce billet mon Illustre Docteur nous donnent à diner à Mde. Le Roy et à moi Jeudy prochain avec plusieurs académiciens. M. Strestsky nous fera voir ses curieuses experiences sur l’air inflammable dont j’ai eu l’honneur de vous parler. Vous devriez être de la partie et ces Mess. le desirent vivement. C’est en conséquence même que je leur ai donné ce billet pour vous. Rendezvous donc mon cher Docteur à leurs Instances et aux miennes. Vous savez combien toutes les occasions où je puis passer quelques momens avec vous me sont précieuses.
Tourner s’il vous plait
Je viens de recevoir un billet de Mde. De Marcenay qui bien fâchée de ne vous pas voir vous propose d’aller diner chez sa soeur à Epinay lundy ou mardy selon celui de ces jours qui vous conviendra. Faites moi un mot de reponse mon cher Docteur afin que je lui fasse savoir vos intentions et si vous acceptez.
 
Addressed: M. Franklin deputé du Congrès a Passy
